PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
Kutak Rock LLP
2300 Main Street, Suite 800
Kansas City, 64108




In re Application of Eilts et al.
Appl. No.: 14/070,937
Filed: 4 Nov 2013
For:  DUAL-POLARIZATION WEATHER RADAR DATA SYSTEM AND METHOD
::::::::


DECISION ON PETITION
    37 CFR 1.59(b)



This is in response to the petition under 37 CFR 1.59(b) to expunge information submitted under MPEP 724.02 or as part of an Information Disclosure Statement, filed 13 October 2020.

The petition is DISMISSED.

The petitioner is requesting that the Information Disclosure Statement, transmittal letter, foreign reference, non-patent literature and two other reference-patent/app/search documents, filed October 6, 2020, be expunged from the record. A review of the record indicates that the application issued as United States Patent number 8,984,939 on March 24, 2015.

MPEP 1305 provides “once patent has been granted, the US Patent and Trademark Office can take no action concerning it.”  The instant case granted as a patent in 2015; therefore, the USPTO no longer has jurisdiction.  The relief requested by the petitioner is unavailable.

Any inquiry concerning this decision should be directed to Jenny L Wagner at (571) 272-5359.


[AltContent: connector]/JENNY L WAGNER/Jenny L Wagner
Quality Assurance Specialist
TC 2800